Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 11/12/21 overcome the claim objections and rejections set forth under 35 USC 112(b), except for those applicable to claim 25. The amendments do not overcome the rejections set forth under 35 USC 103. The discussion of the rejection of claim 25 over Hsu and Tavandashti has been modified slightly to reflect the claim amendments.

Claim Objections
Claims 3, 8, 10, 18, and 25-26 are objected to because of the following informalities:  
In line 7 of claim 25, “power sector” should be “the power sector” or “power sectors”, and “energy sector” should be “the energy sector” or “energy sectors”. Appropriate correction is required. 


Claim Rejections - 35 USC § 112

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. PG Pub. No. 2017/0073610) in view of Tavandashti (Pirhady Tavandashti, N., Ghorbani, M., Shojaei, A., Mol, J.M.C., Terryn, H., Baert, K., Gonzalez-Garcia, Y., “Inhibitor-loaded conducting polymer capsules for active corrosion protection of coating defects”, Corrosion Science, 2016, 112, 138-149).
In paragraph 2 Hsu discloses micro- and nano-scale capsules containing lubricant chemical additives. In paragraph 152 Hsu discloses that the microcapsules have a size of between 2,000 and 40,000 nm (2 to 40 microns), overlapping the range recited in claim 1. In paragraph 127 and Figures 5A and 5B Hsu discloses that the microcapsule contains pores, meeting the “partially-open” limitation of claim 1. In paragraph 157 Hsu discloses that the microcapsule membrane can comprise a polymer. 
In paragraphs 160-161 Hsu discloses that the microcapsules include various lubricant additives, as recited in claim 6, and specifically discloses corrosion inhibitors, as recited in claims 6 and 17, as well as various additives such as antioxidants, detergents, and acid neutralizing agents which meet the limitations of the reactant additives of claims 6 and 17. In paragraphs 163-165 and 179 Hsu discloses that the additive can be an antioxidant or anti-wear agent additive meeting the limitation of in situ method of encapsulating the additives during the polymerization process, meeting the limitations of method (B1) of claim 13 as well as claim 20.
In paragraph 202 and Tables 2 and 4 (paragraphs 249 and 255) Hsu discloses lubricants comprising the microcapsules, meeting the limitations of the matrix of claims 10 and 26. The microcapsule-containing lubricants of Hsu must be prepared by a process comprising contacting the microcapsules with the lubricant, meeting the limitations of claim 18. In paragraph 107 Hsu discloses that the microcapsules can release their contents upon mechanical rupture of the capsule wall, meeting the limitations of condition (4) of claim 21, or pH change, meeting the limitations of condition (1) of claim 21. 
The differences between Hsu and the currently presented claims are:
i) Hsu does explicitly not disclose the amount of the surface area taken up by the openings (pores) in the microcapsules. 
ii) Hsu discloses that the microcapsules are prepared from polymers, but does not specifically disclose conductive polymers. In paragraph 157 Hsu discloses sample polymers but explicitly states that the polymers are not limited to those examples. Hsu also does not disclose specific suitable corrosion inhibitors. 

iv) Hsu discloses the inclusion of the microcapsules in lubricant compositions, but does not further disclose the inclusion of the microcapsules in a coating composition. This relates to claims 19 and 22-25.
With respect to i), Hsu discloses in paragraphs 10, 143, and 149 that the porosity of the microcapsule shell, which corresponds to the amount of surface area taken up by the openings in the microcapsules, can be controlled by the shell polymer chemistry and the reaction conditions. The porosity of the microcapsules will affect the rate of diffusion of the contents of the microcapsule, in accordance with the disclosure in paragraph 107 that the contents can be released by diffusion through the wall. It is therefore the examiner’s position that the amount of surface area taken up by the openings in the microcapsules is a result-effective variable, since it can be controlled by the shell polymer chemistry and the reaction conditions, and will affect the properties of the microcapsule. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to optimize the amount of surface area taken up by the openings in the microcapsules to arrive at a value meeting the limitations of claim 1.
	With respect to ii), Tavandashti discloses in the abstract the synthesis of hollow polyaniline capsules, their application for the encapsulation of the corrosion inhibitor 2-mercaptobenzothiazole, and the pH-triggered release of the corrosion inhibitor. 
	It would have been obvious to one of ordinary skill in the art to prepare the microcapsules of Hsu with the polyaniline of Tavandashti, since Hsu teaches that the microcapsules can comprise a corrosion inhibitor and release their contents in release to a pH change, and Tavandashti teaches that the polyaniline-based capsules are capable of releasing a corrosion inhibitor in response to a pH change. It would have been obvious to one of ordinary skill in the art to use the 2-mercaptobenzothiazole of Tavandashti as the corrosion inhibitor in the composition of Hsu, since Tavandashti teaches that it is effective as a corrosion inhibitor.
	With respect to iii), Tavandashti discloses in sections 2.2 and 2.3 on page 139 that the polyaniline-based capsules can be prepared by first preparing hollow polyaniline microspheres not comprising the corrosion inhibitor, meeting the limitations 
	It would have been obvious to one of ordinary skill in the art to prepare the microcapsules of Hsu by the method described by Tavandashti, since Tavandashti teaches that it is a suitable method of preparing capsules which release a corrosion inhibitor upon a pH change.
With respect to iv), in section 2.6 on pages 139-140 Tavandashti discloses the use of the polyaniline-based capsules comprising corrosion inhibitor in an epoxy ester coating composition, and depositing the coating on an aluminum alloy substrate, meeting the limitations of claims 19 and 22-24 for the case where the aluminum alloy is the metal and the epoxy ester resin is the matrix, falling within the “epoxies” and “polyester resins” or claim 24. The coated aluminum alloy is also considered capable of performing intended uses recited in claim 25, noting that the claim broadly recites items such as “a part of an equipment”, “a part of a decorative piece”, and “equipment and structures” used in power, energy, and transportation sectors. The use of the microcapsules of Hsu and Tavandashti in the coating composition and process disclosed by Tavandashti therefore meets the limitations of claims 19 and 22-25.
It would have been obvious to one of ordinary skill in the art
.

Claims 1-7, 9-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (U.S. PG Pub. No. 2008/0305362) in view of Hsu and Tavandashti.
In paragraph 5 Schroeder discloses sheet metal workpieces bonded using an adhesive composition comprising microcapsules. The adhesive composition meets the limitations of the matrix of claims 10 and 27, and the microcapsules correspond to the reservoirs of claim 1. Additionally, the adhesive of Schroeder can be considered a coating (paragraph 24 of Schroeder refers to “adhesive coated panel surfaces”), meeting the limitations of the matrix of claim 19. In paragraphs 1 and 16-18 Schroeder discloses that the adhesive/coating composition can be applied to metal surfaces, as recited in claim 22, where the metal surfaces can be parts of vehicles, as recited in claim 25. In paragraph 9 Schroeder discloses that the microcapsules comprise a corrosion inhibitor, meeting the limitations of the encapsulant of claim 1, as well as claims 6 and 17 for the case where the encapsulant is either a corrosion inhibiting additive or an adhesive additive. In paragraph 10 Schroeder discloses that the corrosion inhibitor can be various additives recited in claims 9 and 27, and also meeting the limitations of the corrosion inhibitor of claims 7 and 23 for the case where the corrosion inhibitor is compound (b) comprising silicate, or compound (c) comprising chromium. In paragraph 9 Schroeder discloses that the microcapsules can have polymeric shells and in paragraphs 23 and 29 Schroeder discloses that the adhesive containing the 
The discussion of Hsu and Tavandashti in paragraph 5 above is incorporated here by reference. Hsu and Tavandashti disclose microcapsules prepared from a conductive polymer (polyaniline) and having pores, where Hsu teaches that the porosity of the microcapsules is controllable, indicating that the porosity is a result-effective variable. As discussed above, the microcapsules of Hsu and Tavandashti render obvious the microcapsules and processes of claims 1-5, 11-16, 18, and 20-21, and are taught as useful for the controlled release of a corrosion inhibitor. The use of microcapsules having the porous polyaniline shells of Hsu and Tavandashti as the microcapsules of Schroeder, and the preparation of those microcapsules by the processes of Hsu and Tavandashti, therefore forms an adhesive meeting the limitations of claims 1-7, 9-23, 25, and 27.
It would have been obvious to one of ordinary skill in the art to use the microcapsules of Hsu and Tavandashti as the microcapsules in the adhesive/coating composition of Schroeder, as Hsu and Tavandashti teaches that the microcapsules are capable of controlled release of corrosion inhibitor.

Response to Arguments
Applicant argues that Hsu and Tavandashti do not disclose partially-open microspheres, and that the openings in the microspheres of Hsu are “simply pores on the surface of the microsphere”. Paragraph 59 of the current specification states  
“By partially-open, hollow reservoirs (POHR) is meant structures that have at least one opening on its surface…By “partially-open” in the present disclosure is meant that in a plurality of the POHR, a substantial number have at least one opening on its surface. It can also have two, or three, or four, or multiple openings on its surface.”

Since a pore is an opening, the “pores on the surface of the microsphere” of Hsu are openings on the surface, and the microspheres of Hsu and Tavandashti therefore meet the definition of partially-open set forth in the specification. Applicant’s argument on this point is therefore unpersuasive.
Applicant also argues that one skilled in the art would not be motivated to combine Hsu and Tavandashti because Tavandashti discloses making microspheres from conducting polymers and Hsu does not. As discussed in the rejection, Hsu discloses microcapsules which can release their contents, such as corrosion inhibitors, upon a pH change. Hsu discloses sample polymers, but explicitly teaches that the polymers are not limited to those examples. Tavandashti discloses that microcapsules made from polyaniline can release a corrosion inhibitor additives upon a pH change. One of ordinary skill in the art therefore would have been motivated to prepare the microcapsules of Hsu from a polyaniline, and would have had a reasonable expectation of success in doing so, since Tavandashti teaches that polyaniline-based microcapsules are suitable for the use desired by Hsu.

Regarding the rejection set forth under 35 USC 112(b) as well as the claim objection, applicant argues that the claim amendments overcome the rejections, but claim 25 has not been amended to address the objection or indefiniteness rejection, nor has applicant provided additional arguments regarding the objection and rejection. The objection and indefiniteness rejection of claim 25 has therefore been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771